Citation Nr: 0008857	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  95-03 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for a deviated 
nasal septum, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for right shoulder 
tenosynovitis with crepitus, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for a 
postoperative left varicocele, currently evaluated as 10 
percent disabling.

4.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which continued 10 percent disability 
ratings for a deviated nasal septum, for right shoulder 
tenosynovitis with crepitus and for a postoperative left 
varicocele, and which denied TDIU status.

The veteran appealed the decision to the Board which remanded 
the case to the RO in September 1998 for further development.  
After completion of the requested development to the extent 
possible and continued denial of the veteran's claims the RO 
returned the case to the Board for further appellate review.

The Board also notes that the veteran initiated but did not 
perfect an appeal of the RO's April 1998 rating decision 
denying an evaluation in excess of 10 percent for lumbosacral 
strain with degenerative changes and left nerve root 
irritation.  Therefore, this issue is not currently on appeal 
before the Board.



FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected deviated nasal septum is 
manifested by marked interference with breathing.

3.  The veteran's service-connected right shoulder 
tenosynovitis with crepitus is intermittently mildly 
symptomatic with tenderness, crepitus and additional 
functional loss due to pain.

4.  The veteran's service-connected postoperative left 
varicocele is of moderate size and is intermittently 
symptomatic with occasional left testicle pain and swelling.

5.  The veteran was born on November [redacted], 1950; he completed 14 
years of school including an associate degree in aviation 
mid-management with additional special training as a jet 
engine mechanic and as a computer programmer, and he has not 
worked at regular full-time employment since his 1989 
retirement from a 20 year Air Force career.

6.  The veteran is service connected for lumbosacral strain 
with degenerative changes and left nerve root irritation 
evaluated as 20 percent disabling; right shoulder 
tenosynovitis with crepitus evaluated as 20 percent 
disabling; a neck injury with degenerative changes evaluated 
as 10 percent disabling; a deviated nasal septum evaluated as 
10 percent disabling, and; a postoperative left varicocele 
evaluated as 10 percent disabling.

7.  The veteran's service-connected disabilities are not 
sufficiently severe as to preclude him from securing or 
following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for deviated nasal septum have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.97, Diagnostic Code 6502 (1996 & 1999).

2.  The criteria for a 20 percent evaluation for right 
shoulder tenosynovitis with crepitus have been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5024, 5201 and 5203 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for a postoperative left varicocele have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.104, Diagnostic Code 7120 (1999), 
4.115b, Diagnostic Code 7529 (1999).

4.  A total rating based on individual unemployability due to 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.340, 4.16(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to higher 
evaluations for his service-connected deviated nasal septum, 
for right shoulder tenosynovitis with crepitus and for a 
postoperative left varicocele because the disorders are more 
disabling than contemplated by the current 10 percent rating 
assigned to each disorder.  He also asserts that he is 
precluded from working due to the severity of his service-
connected disabilities and, therefore, that he is entitled to 
a total disability rating based upon individual 
unemployability.


A.  Evaluation of service-connected disabilities

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claims for 
increased ratings based upon alleged increases in the 
severity of service-connected disabilities are well grounded.  
Once a claimant presents a well-grounded claim, the VA has a 
duty to assist the claimant in developing facts which are 
pertinent to the claim.  Id.  The Board finds that all 
relevant facts have been properly developed and that all 
evidence necessary for equitable resolution of the issues on 
appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1999).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more nearly the criteria required for that 
rating.  38 C.F.R. § 4.7.  A disability may require reratings 
in accordance with changes in a veteran's condition.  It is 
therefore essential to consider a disability in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Evaluation of a deviated nasal septum

In December 1994 the RO granted service connection for a 
deviated nasal septum at a noncompensable disability rating 
pursuant to Diagnostic Code (DC) 6502.  In July 1995 the RO 
increased the disability rating to 10 percent, the highest 
schedular rating available under DC 6502.

The provisions of 38 C.F.R. § 4.97, DC 6502 were amended 
effective October 7, 1996.  See 61 Fed. Reg. 46720-46731 
(Sept. 5, 1996).  When regulations concerning entitlement to 
a higher rating change during the course of an appeal a 
veteran is entitled to application of criteria most 
advantageous to resolution of the affected claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The veteran 
filed his increased rating claim prior to October 7, 1996, 
therefore, VA must consider both the old and new rating 
criteria.

Under the former rating criteria, traumatic deflection of the 
nasal septum, with only sight symptoms, is noncompensable.  A 
10 percent rating is appropriate for marked interference with 
breathing space.  38 C.F.R. § 4.97, DC 6502 (in effect prior 
to October 7, 1996).  Under the current DC 6502, pertaining 
to traumatic deviation of the nasal septum, a 10 percent 
disability rating is warranted for 50 percent obstruction of 
the nasal passage on both sides and complete obstruction on 
one side.

Postservice medical evidence pertaining to this disorder 
includes a May 1994 federal civil service Certificate of 
Medical Examination which notes that the veteran's nose was 
normal.  In February, March, April and August 1995 and May 
1996,  the veteran received VA and private treatment for 
breathing difficulties and a sinus discharge.  A report of a 
March 1995 nose and sinus examination includes the veteran's 
report of inability to breathe through the left side of his 
nose and of constant post-nasal drip.  Objective findings 
included displacement of the nasal pyramid to the left, 
severely deviated nasal septum to the left, large inferior 
and middle turbinates and an absence of polyps or purulence.  
Nasal X-rays showed normally aerated paraspinal sinuses and 
no evidence of air-fluid level, mucus membrane thickening, 
soft tissue mass or bony destruction.  The examiner diagnosed 
an old nose fracture with severely deviated nasal septum but 
no sinus disease.  In September 1995 the veteran informed the 
VA physician who conducted a nose and sinuses examination 
that he continued to have postnasal drip, sinus congestion 
and difficulty breathing through his nose.  Objective 
findings were virtually the same as those of the March 1995 
VA examination except the inferior and middle turbinates were 
essentially normal in size.  The veteran repeated previously 
expressed complaints at a November 1998 VA examination, which 
found objective evidence of a septum deviated to the left 
with 85 percent obstruction on the left side, pale and large 
turbinates, mobile palate, atrophic tonsils and absence of 
polyps or inflammation.  The examiner further opined that the 
veteran's deviated septum had no effect upon his ability to 
work.

In a May 1994 Report of Medical History the veteran reported 
that he had no nose or breathing difficulties.  However, he 
provided a written statement in January 1995, several 
statements in May 1995, and others in August 1995, May 1996 
and April 1998, and he testified at a February 1995 RO 
hearing that postnasal drainage upset his stomach and 
required medication and that breathing problems required him 
to sleep on his left side.

The Board notes that under the current rating schedule 
criteria a 10 percent rating for a deviated septum is 
warranted only when medical evidence demonstrates a 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  The report of the November 
1998 examination identifies only an 85 percent obstruction on 
the left side.  Therefore, the Board finds that a 10 percent 
rating is not appropriate under the current regulations.  
However, the Board also finds that an 85 percent obstruction 
on the left side constitutes marked interference with 
breathing space consistent with a 10 percent rating under the 
former rating criteria.  The Board also notes the VA 
examiner's November 1998 opinion that the veteran's deviated 
septum had no effect upon his ability to work.  There are no 
other DCs applicable to the veteran's deviated septum 
symptomatology.

Upon consideration of the totality of the evidence the Board 
finds that the preponderance of the evidence is against 
evaluation of the veteran's deviated septum in excess of the 
10 percent rating currently assigned under applicable rating 
criteria.  The Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
equipoise of positive and negative evidence to warrant a 
determination of these matters more favorable to the veteran.

Evaluation of right shoulder tenosynovitis with crepitus

The RO granted service connection for right shoulder 
tendinitis in March 1990 and assigned a noncompensable 
disability rating under DCs 5024 and 5203.  In May 1991 the 
RO recharacterized the disorder as right shoulder tendonitis 
with crepitus and increased the disability rating to 10 
percent.  In March 1996 the RO recharacterized this disorder 
as right shoulder tenosynovitis with crepitus with the same 
disability rating under the same DCs.

A disability of the musculoskeletal system is primarily a 
damage- or infection-caused inability of a body part to move 
with normal excursion, strength, speed, coordination and 
endurance.  A ratings examination must fully describe 
anatomical damage and functional loss in each of these areas.  
A functional loss may result from absence of a bone, joint, 
muscle or associated structure, or to a deformity, adhesion, 
defective innervation or other pathology, or it may be due to 
pain, provided claimed pain is supported by evidence of 
pathology and visible behavior of the claimant while 
undertaking the motion.  Weakness is as effective an 
indicator of disability as limitation of motion and a body 
part which becomes painful on use is seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  In addition to applying schedular 
criteria, VA may consider granting a higher rating when the 
veteran is rated under a code that contemplates limitation of 
motion and additional functional loss due to pain or weakness 
is demonstrated.  DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).

Under 38 C.F.R. § 4.71a, DC 5024, tenosynovitis is rated on 
limitation of motion of the affected parts, as degenerative 
arthritis, except gout which is rated under diagnostic code 
5002.  Under 38 C.F.R. § 4.71a, DC 5203, pertaining to 
impairment of the clavicle or scapula, dislocation or 
nonunion with loose movement warrant a 20 percent disability 
rating; nonunion without loose movement or malunion warrant a 
10 percent disability rating, or, in the alternative, the 
disorder is rated on the impaired function of a contiguous 
joint.

Postservice medical evidence pertaining to the veteran's 
right shoulder disorder begins with a February 1990 VA 
examination during which the veteran reported intermittent 
right shoulder pain requiring steroid injections.  The 
veteran reported that pain followed prolonged right arm use.  
X-rays disclosed no fractures, dislocations or other right 
shoulder abnormalities.  The veteran reported no right 
shoulder pain during an April 1991 VA examination and 
objective findings included a normal right shoulder with full 
range of motion, good muscular development and no pain, but 
mild crepitus was palpable in the right shoulder joint.  The 
veteran's shoulder also was asymptomatic during a May 1994 VA 
examination although the examining physician found minimal, 
mild crepitus in the right shoulder joint.  The veteran 
reported increasing right shoulder pain to the VA physician 
who conducted a March 1995 joints examination.  The examiner 
found a grossly normal right shoulder with full active and 
passive range of motion and good muscular development.  The 
examiner also noted the veteran's report of mild joint pain 
upon full adduction and flexion, some tenderness to palpation 
along the anterior joint line and mild joint crepitus 
particularly with rotation.  The diagnosis was for an 
intermittently mildly symptomatic right shoulder.  In 
September 1995 the veteran essentially repeated the same 
right shoulder complaints to the VA physician who conducted a 
joints examination.  Objective findings included normal right 
shoulder range of motion, strength, and stability, with 1+ 
crepitus over the range of motion and moderately severe 
tenderness to direct palpation in the acromioclavicular 
tendons and synovium (bursa).  The diagnosis was right 
shoulder tenosynovitis with crepitus.  Right shoulder X-rays 
were normal.  A November 1998 VA joints examination disclosed 
objective findings including right shoulder pain when the 
veteran reached over his head.  The examiner opined that the 
pain would have a significant effect upon the veteran's 
ability to work at an occupation requiring him to use his 
right arm above shoulder level.

In a May 1994 Report of Medical History the veteran reported 
that he had no painful or "trick" shoulder.  However he 
provided a written statements in March and August 1996 in 
which he stated that he continued to feel sharp right 
shoulder pain, especially upon movement and when he tried to 
pick up even a light object.  The veteran also testified at 
his March 1995 RO hearing that his right shoulder pain and 
crepitus had increased in severity notwithstanding full range 
of motion.

In the Board's judgment, a review of the totality of the 
medical evidence and lay statements describing the veteran's 
symptomatology indicates that his right shoulder disability 
does not meet the criteria for a rating in excess of 10 
percent under DC 5203.  There is no medical evidence of a 
shoulder disorder including dislocation, nonunion or malunion 
of the clavicle or scapula.  Moreover, the medical evidence 
does not objectively confirm symptomatology warranting a 
rating in excess of 10 percent under another DC pertaining to 
shoulder and arm disorder.  The veteran's right shoulder has 
repeatedly been shown to have full range of motion so DC 
5201, pertaining to limitation of arm motion, is 
inapplicable.  Neither is there medical evidence of ankylosis 
or impairment of the humerus, so consideration under DC's 
5200 and 5202 is not appropriate.  Therefore, the Board finds 
that medical evidence does not objectively confirm 
symptomatology warranting a rating in excess of 10 percent 
for the veteran's right shoulder disorder.

However, the Board also notes that the extensive medical 
evidence of record clearly documents the veteran's consistent 
complaints of right shoulder pain.  In this regard, the Board 
acknowledges that functional loss due to pain supported by 
adequate pathology may itself cause disability.  The Board 
recognizes that there are situations in which the application 
of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted to evaluate 
functional loss due to pain, or weakened movement, excess 
fatigability, incoordination, or joint pain upon movement 
when the rating code under which the veteran is rated does 
not contemplate these factors.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  The 
Board observes that there is evidence of right shoulder pain 
and resulting additional functional loss in this case such 
that the Board finds that the demonstrated symptomatology 
more nearly approximates that of loss of right arm range of 
motion beyond shoulder level as contemplated by DC 5201.  
Accordingly, the Board concludes that with application of the 
provisions of 38 C.F.R. § 4.40, a 20 percent disability 
evaluation is warranted in this case.  See 38 C.F.R. §§ 4.3, 
4.7.

Evaluation of a postoperative left varicocele

The RO granted service connection for a postoperative left 
varicocele in October 1989 and assigned a noncompensable 
disability rating by analogy under DC 7120.  In March 1990 
the RO increased the rating to 10 percent pursuant to the 
same DC.

Where a disability for which the veteran is service connected 
is not listed in the rating schedule it may be rated by 
analogy to a closely related disorder in which the functions 
affected, anatomical location and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27; Lendenmann v. Principi, 
3 Vet. App. 345, 348 (1992); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  A varicocele is a condition manifested 
by abnormal dilation of the veins of the spermatic cord which 
results in impaired drainage of blood into the spermatic cord 
veins when the patient assumes the upright position.  Nici v. 
Brown, 9 Vet. App. 494, 495 (1996).  This disorder is not 
listed in the rating schedule.  Therefore, the veteran's left 
varicocele may be rated by analogy for varicose veins under 
DC 7120.

During the pendency of this appeal regulations pertaining to 
evaluation of diseases of the arteries and veins were 
amended, effective January 12, 1998.  See 62 Fed. Reg. 65207-
65244 (1998) (presently codified at 38 C.F.R. § 4.104 
(1999)).  Therefore, as above, the Board considers both the 
former and current rating criteria to determine the 
appropriate evaluation of the veteran's left varicocele.  See 
Karnas v. Derwinski, 1 Vet. App. at 312-313.

Under the former criteria at 38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7120, pertaining to varicose veins, a 60 percent 
rating was warranted for pronounced bilateral disability and 
a 50 percent rating was warranted for pronounced unilateral 
disability, both manifested by severe symptoms including 
secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation; a 50 percent rating was 
warranted for severe bilateral disability and a 40 percent 
rating was warranted for severe unilateral disability, both 
manifested by superficial veins above and below the knee, 
with involvement of the long saphenous, ranging over 2 
centimeters in diameter, with marked distortion and 
sacculation, with edema and episodes of ulceration, and with 
no involvement of the deep circulation; a 30 percent rating 
was warranted for moderately severe bilateral disability and 
a 20 percent rating was warranted for a moderately severe 
unilateral disability, both involving superficial veins above 
and below the knee, with varicosities of the long saphenous, 
ranging in size from 1 to 2 centimeters in diameter, with 
symptoms of pain or cramping on exertion, and with no 
involvement of the deep circulation; a 10 percent rating was 
warranted for moderate disability, either bilateral or 
unilateral, manifested by varicosities of superficial veins 
below the knees, with symptoms of pain or cramping on 
exertion, and; a 0 percent (noncompensable) rating was 
warranted for a mild disability which is asymptomatic or 
manifested by mild symptoms.  A note to the code provides 
that severe varicosities below the knee, with ulceration, 
scarring, or discoloration and painful symptoms, were rated 
as moderately severe.  In this case, of course, symptoms 
similar to these could be manifested in the scrotum area.

Under the current criteria at 38 C.F.R. § 4.104, DC 7120, 
pertaining to varicose veins, a 100 percent rating is 
warranted for massive board-like edema with constant pain at 
rest; a 60 percent rating is warranted for persistent edema 
or subcutaneous induration, stasis pigmentation or eczema, 
and persistent ulceration; a 40 percent rating is warranted 
for persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration; a 20 percent rating is 
warranted for persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema; a 10 percent rating is warranted for 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery, and; a noncompensable rating is warranted for of 
asymptomatic palpable or visible varicose veins.  As above, 
symptoms similar to these could be manifested in the scrotum 
area.

Postservice medical evidence pertaining to the veteran's left 
varicocele begins with a February 1990 VA examination during 
which the veteran reported an occasionally symptomatic 
recurrent left varicocele which had been surgically removed 
during service in 1982.  Objective findings included a small, 
slightly tender left varicocele without gross abnormality.  
During a May 1994 examination the veteran reported occasional 
aching in the left scrotal area as the only residual.  The 
examining physician found no evidence of palpable 
abnormalities or tenderness of the scrotal area and diagnosed 
an intermittently symptomatic, post operative, minimal, left 
varicocele which was asymptomatic at the time of the 
examination.  The veteran repeated previously reported 
symptoms to the VA physician who examined him in September 
1995.  Objective findings included 50 percent enlargement of 
the left testicle without palpable mass or tenderness but 
with a tender, 0.5 X 1.5 cm. varicocele attached to the 
inferior pole.  A report of a November 1998 VA genitourinary 
examination included objective findings of a nontender, 
moderate sized left varicocele which the examiner 
characterized as not constituting a significant functional 
impairment.

In a May 1994 Report of Medical History the veteran reported 
that he had no urinary difficulty.  However he provided 
written statements in January 1995, May and August 1996, in 
which he reported experiencing intermittent sharp groin pain 
and occasional leakage, both of which subsided when he wore 
support underwear.

The VA reports of examination reviewed above describe a 
moderate sized left varicocele with a diameter of about 0.5 
to 1.5 cm. and symptomatology consisting of no more than 
intermittent sharp pain and enlargement of the left testicle, 
not constituting a significant functional impairment.  These 
objective factual findings do not support a rating in excess 
of 10 percent under either the former or current criteria 
because there is no evidence of persistent edema beginning 
stasis pigmentation or eczema, or varicosities of the long 
saphenous, ranging in size from 1 to 2 centimeters in 
diameter.

The Board also has reviewed the veteran's varicocele 
symptomatology to determine whether a higher rating may be 
available under another DC.  For example, DCs 7512, 7525 and 
7529 provide that chronic cystitis, chronic epididymo-
orchitis and a benign neoplasm of the genitourinary system, 
respectively are to be rated as a voiding dysfunction, 
urinary infection or renal dysfunction.  However, absent 
medical evidence linking the veteran's left varicocele with 
any of these symptoms, these DCs are inapplicable.  
Similarly, given medical evidence that the left varicocele 
had been operated upon, and the absence of medical evidence 
that the disorder was not readily reducible, a rating in 
excess of 10 percent by analogy to an inguinal hernia are not 
met under DC 7338.

Upon consideration of the totality of the evidence the Board 
finds that the preponderance of the evidence is against 
evaluation of the veteran's postoperative left varicocele in 
excess of the 10 percent rating currently assigned under 
applicable rating criteria.  The Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of positive and negative evidence to 
warrant a determination of these matters more favorable to 
the veteran.

Conclusion

In reaching these decisions the Board has considered the 
history of the veteran's deviated nasal septum, right 
shoulder tenosynovitis with crepitus and postoperative left 
varicocele, and possible application of other provisions of 
38 C.F.R., Parts 3 and 4, (pertaining to extra-schedular 
evaluation) notwithstanding whether the veteran or his 
representative requested such consideration.  See Schafrath 
v. Derwinski, 1 Vet. App. 589, 592-3 (1991).  However, the 
Board finds that the record does not show the veteran's 
disability to be so exceptional or unusual, with marked 
interference with employment or repeated hospitalization 
beyond that contemplated by rating criteria, as to render 
application of the regular schedular standards impractical 
and warrant extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

B.  A total rating based on individual unemployability.

The Board finds that this claim also is well grounded, see 38 
U.S.C.A. § 5107(a) (West 1991), because it is not implausible 
when the evidence is viewed in the light most favorable to 
the veteran.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Board is also satisfied that the facts are properly and 
sufficiently developed to the extent possible.

A veteran is entitled to a TDIU upon showing service-
connected disabilities so severe as to render it impossible 
for an average person to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
3.340, 3.341, 4.16 (1999).  VA determination of 
unemployability in each case turns upon practical 
consideration of whether employment is realistically within a 
veteran's physical and mental capabilities.  Moore v. 
Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  VA 
determination of whether service-connected disabilities alone 
are of sufficient severity to produce unemployability, see 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993), may include 
consideration of the veteran's education, special training, 
and previous work experience but not his age or impairment 
caused by nonservice-connected disabilities.  38 U.S.C.A. §§ 
3.341, 4.16, 4.19 (1999).

A veteran may establish entitlement to a TDIU for 
disabilities rated at less than 100 percent provided:  1) 
service-connected disabilities preclude the veteran from 
securing or following a substantially gainful occupation; 2) 
if there is only one such disability, it is rated at least 60 
percent disabling, and; 3) if there are two or more such 
disabilities, at least one is rated at least 40 percent 
disabling and there is sufficient additional disability to 
bring the combined rating to at least 70 percent.  38 C.F.R. 
§ 4.16(a).  A veteran who fails to meet the percentage 
standards also may establish entitlement to a TDIU under an 
extraschedular analysis.  Id.

Service personnel records disclose that the veteran was born 
on November 3, 1950.  His TDIU application states that he 
finished a two-year college associate degree in aviation mid-
management and that he has some computer programming 
training, but he has not had full time regular employment 
since his retirement from a 20-year Air Force career.  His 
only postservice employment has been part time work making 
and supervising minor repairs to a rental property.

In written statements and oral testimony identified in the 
first part of this decision, the veteran vigorously asserted 
that his service-connected disorders incapacitated him to the 
extent that he had not been able to work since leaving the 
Air Force.  He stated that his applications for work as a 
civilian jet mechanic for the Air Force and as a computer 
programmer for an insurance company failed because of his 
service-connected disorders.  In further support of his 
contentions he submitted a letter from the Office of 
Personnel Management stating that he was unqualified for work 
as a postal clerk because of his "medical condition."

Also associated with the claims file is a May 1994 federal 
civil service Certificate of Medical Examination which 
recommended hiring the veteran with certain limitations on 
his physical activity as a result of musculoskeletal 
disorders.  There is no medical showing that the veteran was 
unemployable as a result of service-connected disorders.

The claims file also shows that the veteran is service-
connected for several disorders as follows: lumbosacral 
strain with degenerative changes and left nerve root 
irritation evaluated as 20 percent disabling; right shoulder 
tenosynovitis with crepitus evaluated as 20 percent 
disabling; a neck injury with degenerative changes evaluated 
as 10 percent disabling; a deviated nasal septum evaluated as 
10 percent disabling, and; a postoperative left varicocele 
evaluated as 10 percent disabling.

In this case, it is clear that the veteran does not meet 
minimum TDIU percentage requirements because the veteran's 
properly rated service-connected disorders constitute a total 
disability of less than 70 percent, see the Combined Ratings 
Table at 38 C.F.R. § 4.25, Table I., and none of his five 
service-connected disabilities is rated at least 40 percent 
disabling.  The appropriate ratings for the veteran's right 
shoulder tenosynovitis with crepitus, deviated nasal septum 
and postoperative left varicocele are discussed at length in 
the first part of this decision.  The veteran was service-
connected in March 1990 for lumbosacral strain with 
degenerative changes and left nerve root irritation, 
evaluated as 10 percent disabling pursuant to DCs 5293 and 
5295.  The RO increased the rating to 20 percent pursuant to 
the same DCs in May 1991.  The Board affirmed this evaluation 
in a September 1996 decision.  A report of the veteran's most 
recent VA examination in November 1998 diagnoses 
intermittently symptomatic lumbar disc disease without 
radiculopathy, but with pain upon bending causing additional 
functional impairment.  The examiner also opined that the 
veteran's low back disorder precluded him from employment 
requiring bending.  The RO service connected the veteran's 
neck disorder in August 1999 and assigned a 10 percent rating 
under DCs 5010 and 5290.  VA examination in November 1998 
found an intermittently symptomatic cervical spine disorder 
with no additional functional impairment due to pain.  The 
examiner also opined that because the neck disorder appeared 
to be symptomatic only about once a month and caused no 
neurological deficits, it did not significantly affect the 
veteran's ability to work.  In consideration of the 
foregoing, the Board finds that disability ratings higher 
than those currently assigned for the veteran's cervical and 
lumbar spinal disorders are not warranted.

Neither is the veteran entitled to TDIU status on an 
extraschedular basis.  The veteran's occupational background 
and educational attainment are, the Board finds, satisfactory 
for employment purposes.  He has a two-year college 
credential, computer and management skills and much 
experience and presumed skill in jet engine repair.  There is 
no medical or other evidence suggesting that the veteran 
could not successfully pursue an occupation not requiring 
physical exertion.  In light of the foregoing, the Board 
finds that there is insufficient objective evidence upon 
which to conclude that the veteran's service-connected 
disorders render him unemployable, and the preponderance of 
the evidence is against such a conclusion.  Therefore, the 
veteran is not entitled to TDIU on an extraschedular basis.  
See 38 C.F.R. § 4.16(b).



ORDER

Evaluation in excess of 10 percent for a deviated nasal 
septum is denied.

Evaluation of 20 percent for right shoulder tenosynovitis 
with crepitus is granted.

Evaluation in excess of 10 percent for a postoperative left 
varicocele is denied.

A total rating based upon individual unemployability due to 
service-connected disabilities is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 
- 18 -


- 17 -


